DETAILED ACTION
1.	The applicant’s amendment filed 07/21/2022 was received. Claims 3-4, 6-8, 11-13 & 15-16 were amended. Claims 1-2 & 18-21 remain withdrawn from consideration. 

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior Office Action issued on 04/21/2022.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
4.	This application is in condition for allowance except for the presence of claims 1-2 & 18-21 directed to Groups I & III, non-elected without traverse. Accordingly, claims 1-2 & 18-21 have been cancelled (Examiner’s Amendment below).

Claim Rejections
5.	The claim rejections under 35 U.S.C. 112(b) of claims 3-17 are withdrawn per amendments of claims 3-4, 6-8, 11-13 & 15-16. 

Examiner’s Amendment
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Sunhee Lee on 08/06/2022.
The application has been amended as follows: 
Claim 4, line 1, the recitation “wherein the each” is amended to recite “wherein [[the]] each”;
Claim 13, line 11, the recitation “cooling device motor of each” is amended to recite “cooling device [[motor]] of each”.

7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
This application is in condition for allowance except for the presence of claims 1-2 & 18-21 directed to Group I & III, non-elected without traverse (Elections/Restrictions above). Accordingly, claims 1-2 & 18-21 have been cancelled.

Reasons for Allowance
8.	Claims 3-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 3 recites “A device for producing a skin care pack using hydrogel, the device comprising: 
a housing which is provided with a door for selectively opening and closing a work space for forming the skin care pack and which maintains a forming temperature required for producing the skin care pack; 
a platform having a base supported on a floor plate of the work space of the housing; 
a former including one or more nozzle modules which are provided to be movable in the work space, each of the one or more nozzle modules having a pump for receiving a heated hydrogel and then discharging the heated hydrogel onto the platform through a nozzle and a cooling device for cooling a pump motor of the pump; and 
a control unit for controlling the discharge of the hydrogel from the one or more nozzle modules, by controlling a movement of the one or more nozzle modules, an 3 operation of the pump of each of the one or more nozzle modules, and an operation of the cooling device of each of the one or more nozzle modules, 
wherein the one or more nozzle modules includes: 
a syringe storing the hydrogel; 
the nozzle disposed spaced apart under the syringe; and 
a main block which is disposed between the nozzle and the syringe, which becomes a support base of the syringe, which provides a raw material flow path, and to which a heater for heating the hydrogel is mounted, 
the pump of each of the one or more nozzle modules is installed at the main block so as to be penetratingly connected to the raw material flow path of the main block and pumps a raw material of the syringe and supplies the raw material toward the nozzle of each of the one or more nozzle modules, and 
the cooling device of each of the one or more nozzle modules includes a cooling fan which is disposed at a side of the main block and generates flow toward the pump of each of the one or more nozzle modules, and a fan motor which rotates the cooling fan.” 
None of the cited closest prior arts of record teach nor suggest “a housing… which maintains a forming temperature required for producing the skin care pack; a former including one or more nozzle modules which are provided to be movable in the work space, each of the one or more nozzle modules having a pump for receiving a heated hydrogel and then discharging the heated hydrogel onto the platform through a nozzle and a cooling device for cooling a pump motor of the pump; and a control unit for controlling the discharge of the hydrogel from the one or more nozzle modules, by controlling a movement of the one or more nozzle modules, an  operation of the pump of each of the one or more nozzle modules, and an operation of the cooling device of each of the one or more nozzle modules,… a main block which is disposed between the nozzle and the syringe, which becomes a support base of the syringe, which provides a raw material flow path, and to which a heater for heating the hydrogel is mounted, 
the pump of each of the one or more nozzle modules is installed at the main block so as to be penetratingly connected to the raw material flow path of the main block and pumps a raw material of the syringe and supplies the raw material toward the nozzle of each of the one or more nozzle modules, and the cooling device of each of the one or more nozzle modules includes a cooling fan which is disposed at a side of the main block and generates flow toward the pump of each of the one or more nozzle modules, and a fan motor which rotates the cooling fan.” as in the context of independent claim 3. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717